Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims is: “monitoring data broadcasted by a plurality of terminals”, a “data interface being configured to receive the data broadcasted by the plurality of terminals over a second network and received by the communication server, transmitting said data to the remote server, said transmission of said data being carried out by the data interface of said monitoring agent, wherein data received by the communication server are initially transmitted together with an associated time slot number from said monitoring agent to the remote server so as to identify which terminal from among the plurality of terminals has broadcasted said data”.  


The closest prior art to Hassine et al. (Pub. No.: US 20150242204 A1) teaches in paragraphs [0104—0107], the example monitoring agent server 156 instructs the monitoring agent 158 for the selected CU 114, 154 to perform discovery (block 708).  By .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Joshua Smith  
/J.S./  
6-14-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477